Citation Nr: 1424444	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-00 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left knee disability. 

2. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel




INTRODUCTION

The appellant served on active duty for training from April 1990 to July 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

When this case was before the Board in April 2010 and June 2011, it was remanded for further development.

In an April 2010 statement, the appellant raised the issues of entitlement to service connection for a low back disability and for a total disability rating based on individual unemployability.  These claims have not been developed or adjudicated by the originating agency.  Therefore, they are referred to the originating agency for appropriate action.

The record before the Board consists of the appellant's paper claims file and an electronic record known as Virtual VA.


REMAND

The appellant contends that service connection is warranted for right and left knee disabilities because her knees were injured during service.  She has provided competent and credible evidence that her knee disabilities have continued since service.

When the case was before the Board in June 2011, the Board directed that an addendum opinion be provided by the November 2010 VA examiner.  The examiner was instructed to presume that the appellant was a reliable historian for the purposes of the opinion.  However, the addendum opinion does not indicate that the appellant's statements, including those regarding continuity of symptomatology, were taken into account.  Therefore, another medical opinion is required.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the appellant's claims.

2.  Then, the RO or AMC should obtain an opinion from the VA examiner who conducted the November 2010 VA examination and provided the August 2011 addendum opinion.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  The examiner should provide an opinion with respect to each knee disorder present during the period of the claims as to whether there is a 50 percent or better probability that the disorder is etiologically related to the appellant's active service.  

For the purposes of the opinion, the examiner should presume that the appellant is a reliable historian and should take into account her statements regarding the continuity of her symptomatology. 

     The rationale for each opinion expressed must also be provided.  If the physician is unable to provide any required opinion, he should explain why.  

If the November 2010 examiner is unavailable, the claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder should be provided to and reviewed by another physician with appropriate expertise who should be requested to provide the required opinions with supporting rationale.  

Another examination of the appellant should only be performed if deemed necessary by the person providing the opinions.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or AMC should re-adjudicate the claims.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                    (CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



